510 U.S. 939
Knoxv.United States.
No. 92-1183.
Supreme Court of United States.
November 1, 1993

1
Appeal from the C. A. 3d Cir. [Certiorari granted, 508 U. S. 959.]


2
Motion of National Law Center for Children and Families et al. for leave to participate in oral argument as amici curiae and for divided argument dismissed as moot. Motion of National Family Legal Foundation for leave to participate in oral argument as amicus curiae dismissed as moot. Judgment vacated and case remanded for further consideration in light of the position asserted by the Solicitor General in his brief for the United States filed September 17, 1993.